DETAILED ACTION
                                                              Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis
for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale
or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a1) as being anticipated by Law (US2009/0245840).
Law teaches a printhead comprising:
Claim 1:
 a substrate (paragraph 0006) ; an array of one or more resistive heating elements
(paragraph 0006, # 554) arranged on a planar surface of said substrate; each heating
element in electrical communication with a pair of interconnects (figure 5B,#555; paragraph
0024); and said interconnects contact said heating elements and then extend away from
said planar surface (figure 5B, paragraph 0024).

Claim 2:
wherein said interconnects extend along a portion of said planar surface before extending
away from said planar surface (leads 555 extend along the membrane 551 (planar surface);
figure 5B, paragraph 0024).

                                                            Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is
not identically disclosed as set forth in section 102, if the differences between the claimed invention

effective filing date of the claimed invention to a person having ordinary skill in the art to which the
claimed invention pertains. Patentability shall not be negated by the manner in which the invention
was made.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Law in view of Yang et al.
(US2003/0047450).

Law teaches all claimed features of the invention except:
wherein said interconnects extend through vias located in said substrate.

Yang et al teach interconnects extending through vias located on a substrate (interconnects 211
extending through holes 210 (vias). Therefore, it would have been obvious to one having
ordinary skill in the art at the time of the invention to modify the invention of Law to
incorporate the teaching of vias taught by Yang for the purpose of limiting heat loss.


Claims 4-7, 14-16, 19-20, 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Law
in view of Buller (US2015/0367416A1).
Law teaches a printhead comprising:
Claims 4, 7(method):
a first substrate (402), said first substrate configured to support an array of one or more
resistive heating elements (554) arranged on a planar surface of said substrate; each heating element in
electrical communication with a pair of interconnects (lead 555); a second substrate configured to
support a material to be heated (media 220; figure 2, paragraph 0026); said first and second substrates
positioned between said resistive heating elements and said material (thermal speading layer 407
positioned between heating elements 450 and toner 406; figure 4b, paragraph 0022); and a drive to
selectively position said resistive heating elements and said material with respect to one another (figure
2, paragraphs 0024, 0026).

Claim 5:
 The system of claim 4 wherein said interconnects extend along a portion of said
planar surface before extending away from said planar surface (figure 5b, paragraph 0024).

Claim 15:
wherein said heating elements are energized to heat predetermined sections of a

Claim 16:
wherein said heating elements are individually activated and the heating resolution of each
heating element is varied by the speed of printing, dwell times for each heating element,
current used for each heating element and/or voltage used for each heating element
(paragraph 0023).

Claim 22:
wherein said heating elements are individually activated and the heating resolution of each

current used for each heating element and/or voltage used for each heating element, or the
gap size between the first and second substrates (paragraph 0023)

Law does not teach:
(claims 4, 7) said first and second substrates positioned to form a gap between said resistive
heating elements and said material.
(claims 6, 14) wherein said first substrates includes a plurality of supports configured to rest
upon said second substrate, said supports configured to maintain a parallel relationship
between said heating elements and the material.
(claim19) wherein said gap is filled with air, helium, plasma, or other medium with high
thermal conductivity.
 (claim 20) wherein said first substrates and said second substrate are configured to
maintain a parallel relationship between said heating elements and the material.
(claim 23) wherein said gap size is adjustable.
 (claim 24) wherein a contact sensor is used to establish a reference zero gap between the
heating element and the second substrate.
 (claim 25) wherein a drive is used to adjust the gap size.

Buller teaches (claim 4) first and second substrates positioned to form a gap between said first
substrate and said material (a base 102 comprises powder 101 positioned adjacent to layer 110,
separated by a gap; figures 1-2, paragraphs 0023, 0248, and 0251). Buller teaches (claim 6) a plurality of
supports configured to rest upon said second substrate, said supports configured to maintain a parallel
relationship between said heating elements and the material (paragraphs 0398 and 0414). Buller further
teaches gap is filled with air, helium, plasma, or other medium with high thermal conductivity
(paragraph 0406). Buller teaches first and second substrates maintaining a parallel relationship
(paragraph 0406). Buller teaches gap size is adjustable (paragraph 0406). Buller teaches a zero gap
between heat sink element and power bed (paragraph 0406). Buller teaches a drive used to adjust gap
size (paragraph 0406).
It would have been obvious to one having ordinary skill in the art at the time of the invention
to modify the invention of Law to incorporate the teaching of first and second substrates positioned to
form a gap taught by Buller for the purpose of controlling heat transfer. It would have been obvious to
one having ordinary skill in the art at the time of the invention to modify the invention of Law to
incorporate the teaching of supports, air filled gap taught by Buller for the purpose of controlling heat
transfer properties, parallel relationship between first and second substrates taught by Buller for the
purpose of controlling heat transfer, adjustable gap size taught by Buller for the purpose of controlling
heat transfer, zero gap taught by Buller for the purpose of optimizing heat transfer, drive taught by
Buller for the purpose of optimizing time and energy required to heat powder.

Claims 8-9, 13, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Law in view of
Buller as applied to claims 4 above, and further in view of Batchelder et al. (US 5,303,141).
Law in view of Buller teaches all claimed features of the invention except:
(claim 8) wherein a closed-loop control is used to control the activation of said heating
elements.
(claim 9) wherein said heating elements function as temperature sensors for used by said
closed-loop control.
(claim 13) wherein said heating elements functions as temperature sensors.
 (claim 26) wherein a gap sensor is used for closed-loop control of the gap size.
 (claim 27) wherein said gap sensor is a capacitive sensor or a laser sensor.

Batchelder teaches:
(claim 8) wherein a closed-loop control is used to control the activation of said heating
elements (column 1, lines 10-15; column 5, lines 13-17).
 (claim 9) wherein said heating elements function as temperature sensors for used by said
closed-loop control (col 1, lines 10-15; col 5, lines 13-17).
 * (claim 13) wherein said heating elements functions as temperature sensors (col 5, lines 13-
17).
  * (claim 26) wherein a gap sensor is used for closed-loop control of the gap size (col 1, lines
10-15).
(claim 27) wherein said gap sensor is a capacitive sensor or a laser sensor (Buller teaches
paragraph 0246).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of
the invention to modify the invention of Law in view of Buller to incorporate the teachings of:
(claim 8) wherein a closed-loop control is used to control the activation of said heating
elements (column 1, lines 10-15; column 5, lines 13-17).
 (claim 9) wherein said heating elements function as temperature sensors for used by said
closed-loop control (col 1, lines 10-15; col 5, lines 13-17).
* (claim 13) wherein said heating elements functions as temperature sensors (col 5, lines 13-
17).
* (claim 26) wherein a gap sensor is used for closed-loop control of the gap size (col 1, lines
10-15).
for the purpose of controlling the activation of heating elements, maintaining the temperature
at a desired level, and improving the accuracy of the fabrication system.

Claims 10-11, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Law in
view of Buller (US2015/0367416A1).
Law in view of Buller teaches all claimed features with the exception of:
(claim 10) wherein each heating element consumes around 100s milliwatts to a few watts of
power and reaches a temperature of around 600 °C.
 (claim 11) wherein each heating element consumes around 100s milliwatts of power and
reaches a temperature of around 400 °C.
(claim 17) wherein the heating elements is molybdenum disciliate and said heating elements
achieve operating temperature at around 1000 degrees C.
(claim 21) wherein each heating element consumes in the range of around 100 milliwatts to
a few watts of power and reaches a temperature in the range of around 600°C to 2000°C.
It would have been obvious to one having ordinary skill in the art at the time of the invention to
modify the invention of Law in view of Buller to incorporate the teachings of :
 (claim 10) wherein each heating element consumes around 100s milliwatts to a few watts of
power and reaches a temperature of around 600 °C; (claim 11) wherein each heating
element consumes around 100s milliwatts of power and reaches a temperature of around
400 °C; (claim 17) wherein the heating elements is molybdenum disciliate and said heating
elements achieve operating temperature at around 1000 degrees C; (claim 21) wherein
each heating element consumes in the range of around 100 milliwatts to a few watts of
power and reaches a temperature in the range of around 600°C to 2000°C, for the purpose
of improving the accuracy of the fabrication system, Since it has been held that discovering
an optimum value of a result effective variable involves only routine skill in the art. In re
Boesch, 617F.2d 272, 205 USPQ 215 (CCPA1980)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Law in view of Buller
(US2015/0367416A1).
Law in view of Buller teaches all claimed features of the invention except heating element is a
different shape. It would have been obvious to one having ordinary skill in the art at the time of the
invention to modify the invention of Law in view of Buller to incorporate each different shape heating
element, since it has been held that a particular configuration or is anything more than one of
numerious configuration a person of ordinary skill in the art would find obvious for the purpose of
heating up the fluid. In re Daily, 149 USPQ 47 (CCPA 1976).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Law in view of Buller
(US2015/0367416A1) and further view of Gambino (US2005/0029236).
Law in view of Buller teaches all claimed features of the invention except first substrate is
sapphire, langasite, or alumina. Gambino teaches a substrate being alumina (paragraph 0072).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention
to incorporate the teaching of alumina substrate taught by Bambino for the purpose of achieving low
cost.


Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
The applicant has failed to address or make arguments on claims 1-3. The examiner is therefore hereby maintains his rejections of claims 1-3.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to LAMSON D NGUYEN whose telephone number is (571)272-2259. Examiner
interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-
based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO
Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair-
direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.
/LAMSON D NGUYEN/
Primary Examiner, Art Unit 2853